             Case 2:16-mj-00571-NJK Document 12 Filed 04/15/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,
                                                              Case No. 2:16-mj-00571-NJK
 4                 Plaintiff,
     vs.                                                      ORDER
 5
     JOSHUA SADAT WASHINGTON,                                 (Docket No. 11)
 6
                   Defendant.
 7

 8         The instant case was closed on September 28, 2016 after an indictment was returned against

 9 Defendant Joshua Sadat Washington and, at that time, the Court ordered that all further

10 proceedings would occur in case number 2:16-cr-00279-JAD-PAL. Docket No. 10. Despite that

11 order, however, Defendant has now filed a motion in the instant, closed case seeking certain

12 information regarding the criminal complaint filed against him. Docket No. 11.

13         Defendant fails to explain the propriety of filing his motion in the instant case rather than

14 in case number 2:16-cr-00279-JAD-PAL. See Docket No. 11. Further, Defendant appears to be

15 represented by counsel in this matter. See Docket (case no. 2:16-cr-00279-JAD-PAL). A party

16 who is represented by counsel “cannot while so represented appear or act in the case.” LR IA 11-

17 6(a).

18         Accordingly,

19         Defendant’s pro se filing, Docket No. 11, shall be STRICKEN from the docket.

20         IT IS SO ORDERED.

21         DATED: April 15, 2020.

22

23
                                                 NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
